Opinion of the Court
Robert E. Quinn, Chief Judge:
A special court-martial convicted the accused of three violations of the Uniform Code of Military Justice and sentenced him to a bad-conduct discharge, partial forfeiture of pay and allowances, and confinement at hard labor for six months.
• Under the Table of Maximum Punishments the offenses carry a maximum punishment of a bad-conduct discharge, total forfeitures, and confinement at hard labor for fifteen months. However, a special court-martial cannot impose a sentence which exceeds a bad-conduct discharge, partial forfeitures, and confinement at hard labor for six months. Article 19 Uniform Code of Military Justice, 10 USC § 819. No instructions on the limits of punishment were given to the court-martial. The board of review below determined that the omission constituted error. See United States v Turner, 9 USCMA 124, 25 CMR 386. But it concluded the accused was not prejudiced.
The board of review reasoned that the sentence actually imposed on the accused “took into consideration the accused’s class ‘Q’ allotment” and otherwise indicated the court-martial was “well aware” of its sentence limitations under the Uniform Code. From these circumstances the board of review concluded the court-martial used “maximum punishment criteria” which did not exceed that “authorized.” We agree with this conclusion and we, therefore, affirm the decision of the board of review.